Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicants’ response filed 3/10/21 the following applies.
Applicants have elected example 116 in response to the lack of unity requirement. Said species corresponds to formual IC, an imidazolone ring. While it was stated in the previous action that all “C” rings will be examined, a review of the search history does not show what was actually searched other than a generic query and no indication of a CPC search for the many classes/subclasses covered by the “C” rings which also include various triazoles and a pyrimidone with varying substitution thereon including at “G” and “Y”.  Consequently the examiner will examine “C” rings of formulas IA and IC which are both 1,3 azoles. Also being examined in addition to “A” as phenylene is also the last choice, thienylene with all “Y” choices as requested by applicants. It is noted that independent claim 24 is replete with bicyclo ring systems corresponding to “C” which also are not being examined.
This is consistent with the Federal Register Guidelines (Vol.76, No.25, dated February 9,2011). Said guidelines in section 4 entitled "Markush Groups" admonishes examiners "under the principles of compact prosecution" to only "extend the search to the species that share a single structural similarity and a common use".
While the elected species (eg.116) is free of prior at, the search has only been extended to the extent necessary to determine patentability of the claims as they pertain to elected subject matter as set forth above and the following rejections apply.
Specification
The disclosure is objected to because of the following informalities:  It is noted that various assays begin after the References listing which may result in a printer query. It is suggested the references be last in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,5-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. Nature of hetero atoms as ring members when R1/R2 forms rings together is not set forth in claim 1 nor appears to be defined in the specification as far as the examiner can determine.
2. There appears to be no Rz definition in claim 1 but first appears in claim 9.
3. In the R7/R8 definition in claim 1 recitation of “the potential for further substitution” does not clearly state applicants’ intent which is to include optional substituents for the 4 to 7 membered heterocycle.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8,10 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Scope of the G variable is not remotely enabled given the scope of hetero rings permitted. From a reading of the specification on p.61-64 the scope entail not only monocyclics having one or more hetero atoms but also polycyclo-fused derivatives which include up to 14-members having up to 4 hetero atoms in any array and degree of unsaturation and also bridged.
Compounds made and tested do not  remotely represent such a scope as only but rather those embraced in claims 9 and 12 with limited substitution thereon.
 Thus applicants have failed to establish that the myriad of remaining compounds which easily totals in the billions embraced by the generic claims will all share the same 
Note In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. Also see MPEP 2164.03 for enablement requirements in cases directed to structure-sensitive arts such as the pharmaceutical art.
Also note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a),August 2000 edition, which includes factors such as: 
1) Breadth of the claims- the claims cover compounds easily in the billions in view of the many permutations permitted at most of the variables; 
2) Level of unpredictability in the art-  the invention is pharmaceutical in nature as it involves activating of the β-arrestin pathway over the Gq pathway  which requires the ligand to selectively promote the  β-arrestin pathway  and thus the need for structure-function relationship data in the art  to assess how small ligands may interact with the binding site of these proteins. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be unpredictable. See In re Fisher 166 USPQ 18;
3) Direction or guidance- as stated above the compounds tested are not representative of the instant scope but are closer to each other than to remaining scope and represent a small fraction of that claimed herein ;
4) State of the prior art- The compounds are 1,3 diazole derivatives  having a similar backbone to Losartan for IA and Irbesartan for IC but distinct features notably at Z-G. While similar compounds are known in the prior art as evidenced by the art 
5) Working examples- While actual test data has been presented for a number of elected compounds, the variation among these compounds is small and  thus provides no clear evaluation of what other hetero rings, ring systems out of the many claimed might affect potency to a large or small degree.
In view of the above considerations, undue experimentation is needed to practice the invention and thus the rejection is being applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US’438 cited by applicants). Allen describes compounds for use as AII antagonists for a variety of uses. See examples 38 and 64 in the Tables in col. 59-60 and 61-62. These compounds have the same substitution as in formula IA with “A” as thiophene and Y as SO2NHCO(Ph or cyclopropyl) which is embraced in 3rd choice in 3rd row on p.3 of claim 1. The only difference between these examples and that claimed herein is the presence of a benzyl group vs instant Z-G. However Allen also teaches other choices at this location including cycloalkyl directly attached to the thiophene residue. See definitions for R11 or R12 in col.7 choice (k) which permits cycloalkyl to be directly attached to the thiophene ring as required herein.
Thus it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to make the modifications pointed out above and in so doing obtain at least two instant compounds with the expectation that they will also
possess the use(s) taught by Allen in view of the equivalency teachings outlined above .

Claims 1-10,12 24,25 and 31 are rejected under judicial doctrine as being drawn to an improper Markush group. The Markush at  “C” rings at the very least  covered by the claims rejected herein are drawn to multiple inventions for reasons set forth above. The resulting structures are drawn to a variety of ring systems  including bicyclo rings in claim 24 which are not structurally similar to that constructively elected by applicants.
There is no evidence of record that the biphenylene or phenylene fused to a thiophenylene tail common to all the ring choices contribute solely to the instant physiological activity. In fact the opposite is true based on the varying EC50 values reported herein for even a very small portion of elected scope that are closer in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EMILY A BERNHARDT/Primary Examiner, Art Unit 1624